

115 S4598 IS: To provide for assistance for small manufacturers in the defense industrial supply chain on matters relating to cybersecurity.
U.S. Senate
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4598IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Ms. Rosen (for herself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo provide for assistance for small manufacturers in the defense industrial supply chain on matters relating to cybersecurity.1.Assistance for small manufacturers in the defense industrial supply chain on matters relating to cybersecurity(a)In generalSubject to the availability of appropriations, the Secretary of Defense, in consultation with the Director of the National Institute of Standards and Technology, may award financial assistance to a Center for the purpose of providing cybersecurity services to small manufacturers.(b)CriteriaThe Secretary, in consultation with the Director, shall establish and publish on the grants.gov website, or successor website, criteria for selecting recipients for financial assistance under this section.(c)Use of financial assistanceFinancial assistance under this section—(1)shall be used by a Center to provide small manufacturers with cybersecurity services relating to—(A)compliance with the cybersecurity requirements of the Department of Defense Supplement to the Federal Acquisition Regulation, including awareness, assessment, evaluation, preparation, and implementation of cybersecurity services; and(B)achieving compliance with the Cybersecurity Maturity Model Certification framework of the Department of Defense; and(2)may be used by a Center to employ trained personnel to deliver cybersecurity services to small manufacturers.(d)Biennial reports(1)In generalNot less frequently than once every two years, the Secretary shall submit to the congressional defense committees, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Science, Space, and Technology of the House of Representatives a biennial report on financial assistance awarded under this section.(2)ContentsTo the extent practicable, each report submitted under paragraph (1) shall include the following with respect to the years covered by the report:(A)The number of small manufacturing companies assisted.(B)A description of the cybersecurity services provided.(C)A description of the cybersecurity matters addressed.(D)An analysis of the operational effectiveness and cost-effectiveness of the cybersecurity services provided.(e)TerminationThe authority of the Secretary to award financial assistance under this section shall terminate on the date that is five years after the date of the enactment of this Act.(f)DefinitionsIn this section:(1)The term Center has the meaning given such term in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)).(2)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.(3)The term small manufacturer has the meaning given that term in section 1644(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2224 note). 